DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarh (US 6,413,022).
Regarding claim 1, Sarh discloses a positioning device 20, 22, 24, 26, 28  for positioning a drilling tool of a drilling apparatus relative to a workpiece 12, 14, the positioning device comprising: a cage 20, 22, 24, 28 configured to be mounted to the drilling apparatus such that the cage at least partially surrounds the drilling tool of the drilling apparatus, the cage comprising an end portion that includes an alignment surface (end surface of pin 24a of the clamp assemblies 24, Figs. 1-4, col. 3 lines 34-65), that is configured to be engaged in physical contact with a workpiece surface of the workpiece, the alignment surface of the cage being oriented relative to a centerline axis of the drilling tool when the cage is mounted to the drilling apparatus such that the 
Regarding claim 2, Sarh discloses the illuminated dot projected by the laser projector onto the workpiece surface is adjustably aligned with a target drilling location on the workpiece surface by moving the drilling apparatus relative to the workpiece surface. (col. 5 lines 48-62; and col. 6 lines 2-9)
Regarding claim 8, Sarh discloses the cage extends a length that extends along the centerline axis of the drilling tool when the cage is mounted to the drilling apparatus, the cage 24b being resiliently collapsible along the length thereof to guide movement of the drilling tool along the centerline axis toward the workpiece surface during operation of the drilling apparatus. (col. 3 lines 59-65, Fig. 2C; also see col. 3 line 66 - col. 4 line 32)
Regarding claim 11, Sarh discloses the drilling apparatus comprises a hand-held drilling apparatus 26, 90 and the cage is configured to be mounted to the hand-held drilling apparatus.
Regarding claim 12, Sarh discloses a drilling apparatus assembly comprising: a drilling apparatus 26, 90 comprising: a body 136a.136b; a chuck 92 held by the body; and a drilling tool held by the chuck; and a positioning device having all the features .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarh in view of Melikian et al. (US 9,086,271).
Regarding claims 3-5, and 13-14, Sarh does not disclose “a camera mounted to at least one of the cage or the drilling apparatus such that the camera is configured to acquire at least one of still images or video images of an area of the workpiece surface that includes the illuminated dot when the alignment surface of the cage is in contact with the workpiece surface” (claims 3 and 13), “a display connected to the camera” (claim 4 and 14), and “the display being configured to display a reticle that is approximately centered on the illuminated dot projected by the laser projector” (claim 5).
Melikian discloses an end effector 10 including a drill bit 38 and a distal housing 22. A sensor assembly 50 or components thereof are located within or external of the distal housing. The sensor assembly includes a first light source 52, a second light source 54 (Lasers and/or LED), and a camera 56 (Figs. 2-3). The sensor assembly ensures the normalcy of the rotational axis 34 of the end effector with respect to the object surface. The camera captures an image 116 of the object surface 86 near 
Sarh in view of Melikian as described above teaches “the display being configured to display a reticle that is approximately centered on the illuminated dot projected by the laser projector.” (Figs. 3-4, col 4 lines 44-46)

Claim 9, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarh in view of Earle et al. (US 4,778,317).
Regarding claims 9 and 16, Sarh does not disclose at least one strain gauge mounted to the cage and configured to measure a load exerted on the cage by a contact force between the alignment surface of the cage and the workpiece surface.
Earle discloses a tool positioning system 10 including a frame 12 having a collar 24 and a deformable ring 26. (equivalent to the cage disclosed by Sarh) The deformable ring contains positioning sensors 32 including strain gauges 36 for measuring forces. (Figs. 1-3, col. 3 line 58 – col. 4 line 10) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of the Sarh to have at least one strain gauge on the cage to measure a load between the cage and the workpiece surface as taught by Earle for further balancing 
Regarding claim 21, Sarh in view of Earle as described in the claim 9 above further discloses the cage includes a leg 24a having an end surface that defines at least a portion of the alignment surface, the at least one strain gauge (as taught by Earle) comprising a strain gauge mounted to the leg such that the strain gauge is configured to measure a load exerted on the cage by a contact force between the workpiece surface and the alignment surface of the leg, wherein the load measured by the strain gauge indicates the amount of the contact force that the alignment surface of the leg is applying to the workpiece surface at the location of the strain gauge. (Figs. 1-3, col. 3 line 58 – col. 4 line 10, Earle)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 4,279,552) in view of Sarh.
Regarding clams 7, Epstein discloses a positioning device 1 for positioning a drilling tool 2 of a drilling apparatus relative to a workpiece, the positioning device comprising: a cage 1 configured to be mounted to the drilling apparatus such that the cage at least partially surrounds the drilling tool of the drilling apparatus, the cage comprising an end portion 4 (a bottom ring) that includes an alignment surface (left end surface as seen in the Figures) that is configured to be engaged in physical contact with a workpiece surface of the workpiece, the alignment surface of the cage being oriented relative to a centerline axis of the drilling tool when the cage is mounted to the drilling apparatus such that the centerline axis extends approximately normal to the workpiece 
Epstein does not disclose “a laser projector mounted to the cage such that the laser projector is configured to project an illuminated dot onto the workpiece surface that indicates where the centerline axis of the drilling tool intersects the workpiece surface when the alignment surface of the cage is in contact with the workpiece surface.”
Sarh, as described in claim 1 above, discloses a laser projector 152 mounted to a cage 20, 22, 24 such that the laser projector is configured to project an illuminated dot onto the workpiece surface that indicates where the centerline axis of the drilling tool intersects the workpiece surface when the alignment surface of the cage is in contact with the workpiece surface. (Fig. 6, col. 2 line 28 – col. 3 line 12; col. 5 lines 48-62) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of the Epstein to have a laser projector mounting to it to indicate the centerline axis of the drilling tool intersecting the workpiece surface when the alignment surface is in contact with the workpiece to accurately drill a hole position.
Regarding claim 15, Epstein in view of Sarh, as set forth in claim 7 above, also teaches a drilling apparatus assembly including: a body 2; a chuck held by the body (the part that holds the drill bit as seen in Fig. 1 on the left end of the drill 2); and a drilling tool held by the chuck; and a positioning device mounted to the drilling apparatus for .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues “Sarh discloses a laser pointer device 158 that “produces a beam of light 160 which impacts longeron 14 at a point that coincides with the point at which the rotary cutting tool will form a hole.” (See column 5, lines 59-62 of Sarh). Notably, nowhere does Sarh describe or illustrate that the “point that coincides with the point at which the rotary cutting tool will form a hole” coincides with the centerline axis of the rotary cutting tool.”” (p. 8 last paragraph to p.9 first paragraph, applicant’s argument). However, as seen in Fig. 6 and disclosed in col. 4 lines 33-37, Sarh discloses the rotary cutting tool can be a twist drill. It is generally known that the twist drill have a tip point which is a foremost point of the drill in the center axis of the tool. The tip point is the point where the cutting tool will be first contacting and drilling a hole on a workpiece. One will understand in the disclosure that “the point that the rotary cutting tool forms a hole” means “the point along a centerline axis of the rotary cutting tool.” In addition, by this interpretation, (the illuminated dot by  
Applicant then argues “the only illustration of the beam of light 160 contained within Sarh (Figure 6) illustrates that the beam of light 160 impacts the longeron 14 at an edge of the hole formed by the rotary cutting tool. In other words, Sarh only illustrates the beam of light 160 impacting the longeron 14 at a periphery of the rotary cutting tool … 
Applicant’s arguments with respect to claim(s) 7 and 15 (p.10, first paragraph) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722